DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 11, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,335,081 to Son et al. (Son) in view of U.S. Patent 8,534,087 to Lee et al. (Lee).
In reference to claim 1, Son teaches an ice maker (10, FIG. 1-10) comprising an upper assembly comprising an upper tray (11, FIG. 1-10), the upper tray defining an upper chamber of an ice chamber for forming ice therein and an upper opening (115, FIG. 1-10) corresponding to the upper chamber, and a lower assembly that is configured to rotate with respect to the upper assembly (abstract) and that includes a lower tray (12, FIG. 1-10) defining a lower chamber of the ice chamber, but does not teach wherein the upper assembly further comprising a temperature sensor that is in contact with the upper tray and configured to sense a temperature of the ice chamber and wherein (i) a distance from a contact portion of the temperature sensor and the upper tray to a contact surface of the upper tray and the lower tray is less than (ii) a distance from the upper opening to the contact surface of the upper tray and the lower tray.  Lee teaches a refrigerator (FIG. 1-11) comprising a temperature sensor (141, FIG. 4-5) that is in contact with the upper tray (121, FIG. 4-5) and configured to sense a temperature of the ice chamber (step S4, FIG. 7) and wherein (i) a distance from a contact portion of the temperature sensor (141, FIG. 5) and the upper tray to a contact surface of the upper tray (121, FIG. 5) and the lower tray (110, FIG. 5) is less than (ii) a distance from the upper opening (122, FIG. 5) to the contact surface of the upper tray (121, FIG. 5) and the lower tray (110, FIG. 5) in order to prevent heat exchange 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son, to have the upper assembly further comprise a temperature sensor that is in contact with the upper tray and configured to sense a temperature of the ice chamber and wherein (i) a distance from a contact portion of the temperature sensor and the upper tray to a contact surface of the upper tray and the lower tray is less than (ii) a distance from the upper opening to the contact surface of the upper tray and the lower tray, as taught by Lee, in order to prevent heat exchange between the cool air introduced into the tray and the cool air already present in the tray.
In reference to claim 11, Son and Lee teach the ice maker as explained in the rejection of claim 1, and Son teaches wherein the upper assembly further comprises an upper heater (18, FIG. 1-10) configured to provide heat to the upper tray; and an upper case supporting the upper tray, and wherein the upper heater and the temperature sensor are installed in the upper case.
In reference to claim 14, Son and Lee teach the ice maker as explained in the rejection of claim 1, and Son teaches wherein the upper assembly further comprises an upper heater (18, FIG. 1-10) configured to provide heat to the upper tray, and wherein a distance between a contact surface of the upper tray and the lower tray and the temperature sensor is less than a distance between a contact surface of the upper tray and the lower tray and the upper heater (FIG. 1-10).
In reference to claim 15, Son and Lee teach the ice maker as explained in the rejection of claim 14, and Son teaches wherein at least a portion of the temperature sensor (141, FIG. 1-10) vertically overlaps the upper heater (18, FIG. 1-10).

In reference to claims 19 and 20, said claims claim the limitations similar to features claimed in claims 1, 11, 14-17; thus, said claims 19 and 20 are rejected in the same manner, as described in detail above.
Claims 2-10, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Lee as applied to claim 1 above, and further in view of U.S. Patent 5,769,541 to Lee et al. (‘541).
	In reference to claim 2, Son and Lee teach the ice maker as explained in the rejection of claim 1, but they do not teach wherein the upper tray further includes an upper tray body that defines the upper chamber, and wherein the upper tray body defines a recessed sensor accommodation part that accommodates the temperature sensor.  ‘541 teaches a temperature sensor for an ice maker (FIG. 1-3) wherein the upper tray (50, FIG. 1-3) further includes an upper tray body that defines the upper chamber, and wherein the upper tray body defines a recessed sensor accommodation part (51, FIG. 1-3) that accommodates the temperature sensor (100, FIG. 1-3) in order to prevent malfunction of the temperature sensor (col 2, lines 39-42).

In reference to claim 3, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 2, and ‘541 teaches wherein a bottom surface of the temperature sensor (100, FIG. 1-3) is in contact with a bottom surface of the sensor accommodation part (51, FIG. 1-3) in a state in which the temperature sensor is accommodated in the sensor accommodation part (FIG. 1-3).
In reference to claim 4, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 2, and ‘541 teaches wherein the upper tray body defines a plurality of upper chambers, and wherein the sensor accommodation part is positioned between two adjacent upper chambers (FIG. 1-3). 
In reference to claim 5, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 2, and ‘541 teaches an upper case (103, FIG. 1-3) supporting the upper tray, wherein the temperature sensor is in contact with the upper tray in a state in which the temperature sensor is installed in the upper case. 
In reference to claim 6, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 5, and ‘541 teaches wherein the upper case further comprises a first installation rib and a second installation rib (107, FIG. 1-3) spaced part from each other to support the temperature sensor (100, FIG. 1-3), and wherein the first and second installation ribs and the temperature sensor are accommodated in the sensor accommodation part in a state in which the 
In reference to claim 7, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 6, and ‘541 teaches wherein the upper case further comprises a pressing rib pressing the temperature sensor between the first installation rib and the second installation rib (FIG. 1-3).
In reference to claim 8, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 7, and ‘541 teaches wherein the pressing rib comprises a first pressing rib positioned at the first installation rib and a second pressing rib positioned at the second installation rib, and wherein each of the pressing ribs presses a top surface of the temperature sensor (FIG. 1-3). 
In reference to claim 9, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 8, and ‘541 teaches wherein the first pressing rib or the second pressing rib has a sleeve providing a passage for a wire connected to the temperature sensor (inherent in FIG. 1-3). 
In reference to claim 10, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 7, and ‘541 teaches wherein the first installation rib or the second installation rib is inclined upward (FIG. 1-3).
In reference to claim 12, Son and Lee teach the ice maker as explained in the rejection of claim 11, and Son teaches wherein the upper tray comprises a heater accommodation part (portion housing the heater 18, FIG. 1-10) configured to accommodate the upper heater, but they do not teach a sensor accommodation part configured to accommodate the temperature sensor.  ‘541 teaches a temperature sensor for an ice maker (FIG. 1-3) comprising a sensor 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son and Lee, to add a sensor accommodation part configured to accommodate the temperature sensor, as taught by ‘541, in order to prevent malfunction of the temperature sensor.
In reference to claim 13, Son, Lee and ‘541 teach the ice maker as explained in the rejection of claim 12, and ‘541 teaches wherein the sensor accommodation part is recessed downward from a bottom of the heater accommodation part (when combined with the teachings of Son).
In reference to claim 18, Son and Lee teach the ice maker as explained in the rejection of claim 1, but they do not teach an insulator surrounding at least a portion of the temperature sensor.  ‘541 teaches a temperature sensor for an ice maker (FIG. 1-3) comprising an insulator (102, FIG. 1-3) surrounding at least a portion of the temperature sensor (100, FIG. 1-3) in order to prevent malfunction of the temperature sensor (col 2, lines 39-42).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Son and Lee, to add an insulator surrounding at least a portion of the temperature sensor, as taught by ‘541, in order to prevent malfunction of the temperature sensor.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2012/0023996 to Herrera et al. teaches a twist tray ice maker system.
U.S. Patent Application Publication 2010/0147011 to Kang et al. teaches ice making assembly and method of using the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
9/30/2021